Citation Nr: 1619993	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  10-17 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for right knee dislocated patella with sprain and history of synovitis.  

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee instability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel



INTRODUCTION

The Veteran served on active duty from November 1963 to November 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied entitlement to an increased rating in excess of 10 percent for dislocated patella with right knee sprain and history of synovitis and granted service connection for right knee instability, with an initial 10 percent rating assigned, effective April 21, 2009.

The claim was remanded in October 2013 for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an April 2014 statement, the Veteran identified a December 2013 X-ray taken at the Wilmington VA Health Care Center, a January 2014 MRI performed at the Fayetteville VA Medical Center (VAMC), and an April 2014 VA orthopedic surgical consultation with Dr. P.M. at the Fayetteville VAMC.  The last VA treatment of record is dated in November 2013 and the above identified treatment records have not been obtained.  As the outstanding records are relevant to the claim, they must be obtained.  

In the April 2014 statement, the Veteran also reported that he now experienced constant, excruciating right knee pain, that he could only flex his right knee to 45 degrees, required the use of a cane to get around, required help from his wife to sit down and stand up, and felt like his kneecap slipped out of position or gave out on him when he bent his knee.  Given that during the last VA examination, conducted in June 2012, the Veteran could flex his right knee to 100 degrees and reported only occasional use of a cane, the evidence raises the possibility that the Veteran's right knee disabilities have worsened since the last VA examination.  

The Board finds that a new VA examination should be provided in order to assess the current severity of the right knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records created beginning November 2013, including the December 2013 X-ray taken at the Wilmington VA Health Care Center, the January 2014 MRI performed at the Fayetteville VA Medical Center (VAMC), and the April 2014 VA orthopedic surgical consultation with Dr. P.M. at the Fayetteville VAMC, and associate them with the claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  Document all efforts to obtain the records, including negative replies if the records are not obtained.

2.  Once all outstanding records have been obtained and associated with the claims file, schedule the Veteran for a VA examination with an appropriate examiner to ascertain the current severity and manifestations of his service-connected right knee disabilities.  

The claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should provide the current findings regarding all symptoms, manifestations, and impairment associated with the service-connected right knee disabilities.  

3.  After completion of all requested and necessary development, the case should be reviewed in detail, particularly in light of the newly obtained evidence.  If any benefit sought is not granted, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




